Citation Nr: 1744308	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to an initial rating in excess of 10 percent for chronic left hip strain, limitation of extension.   

3. Entitlement to a compensable rating for chronic left hip strain, limitation of flexion.

4. Entitlement to a compensable rating for chronic left hip strain, thigh impairment.  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for a left hip disability, and assigned a 10 percent rating for limitation of extension, effective August 22, 2011. 

In May 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In November 2015, the Board remanded this appeal for further development, to include affording the Veteran new VA examinations for his hearing loss and left hip disability.  The RO afforded him with such examinations in October 2016.

In a May 2017 rating decision, the RO granted the Veteran's claim of entitlement to service connection for coronary artery disease, a low back disability, radiculopathy of the bilateral lower extremities, hypertension, and a residual surgical scar of the back.  As this constitutes a full grant of the benefits sought on appeal as to those issues, those matters are no longer before the Board.  

However, the RO also granted service connection for chronic left hip strain, limitation of flexion and thigh impairment, and assigned noncompensable ratings, effective October 6, 2016.  The Board has taken jurisdiction of these issues because they are elements of rating the left hip disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits).


FINDINGS OF FACT

1. A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

2. The Veteran's left hip disability is manifested by extension functionally limited by pain to no worse than 5 degrees; the evidence does not show ankylosis, flail joint, or malunion or fracture of the femur.

3. The Veteran's left hip disability is manifested by flexion functionally limited by pain to no worse than 80 degrees.

4. The Veteran's left hip disability is manifested by thigh impairment demonstrating abduction to 10 degrees, internal rotation of 20 degrees, ability to cross his legs, and painful range of motion. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for a rating in excess of 10 percent for limitation of extension of the left hip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5251 (2016).

3. The criteria for a compensable rating for limitation of flexion of the left hip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5252 (2016).

4. The criteria for a compensable rating for thigh impairment of the left hip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to Service Connection for Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure while working as a jet engine mechanic during active service. See BVA Hearing Transcript at 22.

Post-service occupational records from Tinker Air Force Base, reflect that the Veteran's hearing tests between May 2010 and July 2014 did not demonstrate that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 40 decibels or greater; or that his auditory threshold for at least three of the frequencies was 26 decibels or greater.

To determine whether the Veteran has a current disability, he was afforded VA audiological examinations in November 2011 and October 2016.

The results of the November 2011 exam show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 10, 10, 5, 10, and 25 decibels, respectively with an average auditory threshold of 12.5 decibels.  Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 10, 10, 5, 20, and 15 decibels, respectively with an average auditory threshold of 12.5 decibels.  His speech recognition score was 100 percent for both ears.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.

The results of the October 2016 exam show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 0, 10, 5, 10, and 30 decibels, respectively with an average auditory threshold of 13.75 decibels. Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 0, 10, 10, 30, and 30 decibels, respectively with an average auditory threshold of 20 decibels.  His speech recognition score was 96 percent for the right ear and 100 percent for the left ear.  He was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  However, these findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.  

Based on the foregoing, service connection for a bilateral hearing loss disability is denied because the evidence of does not show that the Veteran has a current disability as defined by VA regulation. 

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385. There are no audiometry findings of record for either ear demonstrating that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that his auditory threshold for at least three of the frequencies is 26 decibels or greater. Therefore, the first element of service connection has not been met.

Although the Veteran has been diagnosed with sensorineural hearing loss, the Veteran's post-service occupational records and the results of the VA audiological examinations confirm that he does not have sufficient hearing loss in either ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  Accordingly, as the record does not demonstrate that the Veteran has bilateral hearing loss within VA standards, there is no valid claim for entitlement to service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran is competent to report his hearing difficulty. However, his statements are not competent to establish bilateral hearing loss, which by regulation must be shown by official audiometry.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.

III. Entitlement to an Increased Rating for Chronic Left Hip Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 50 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell, supra.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

The Veteran's left hip disability is evaluated as 10 percent disabling under Diagnostic Code 5251 (limitation of extension of the thigh), as well as noncompensable under Diagnosic Codes 5252 and 5253, (limitation of flexion of the thigh and thigh impairment, respectively). The Veteran argues that he is entitled to a greater rating. 

In December 2011, the RO afforded the Veteran a VA examination for his left hip disability.  He reported flare-ups that resulted in extreme pain, weakness, instability, and a loss of movement in the left leg.  

* Flexion was to 115 degrees and extension was to 0 degrees, without objective evidence of pain.  Abduction was not lost beyond 10 degrees, nor was adduction so limited that the Veteran could not cross his legs.  

* Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  These results were unchanged after repetitive testing, aside from the level of extension, which ended at 5 degrees or greater.  

* He did not have additional limitation in range of motion of the left hip and thigh following repetitive-use testing.  The examiner noted less movement than normal, as well as pain on movement in the left hip.  There was no pain on palpation or ankylosis.  Muscle strength testing was normal, with active movement against some resistance regarding left hip flexion.  There was no malunion or nonunion of the femur, flair hip joint, or leg length discrepancy.  

* The Veteran had not undergone a total hip joint replacement or any other hip surgery.  He did not use an assistive device as a normal mode of locomotion.  The examiner noted that the left hip disability would impact the Veteran's ability to walk around during work.      

At the May 2015 hearing, the Veteran testified that his left hip disability resulted in loss of movement and abnormal gait, as well as difficulty bending and squatting.  He was unable to cross his legs without pain, raise his leg to the side or back, or flex his knee to his chest.  It was worsened by standing for long periods of time or walking farther than a quarter mile.  The Veteran reported that his hip had given out on one occasion and made a popping sound, but he did not typically lose his balance.  He stated that his doctor had diagnosed him with restless leg syndrome. 

Most recently, in October 2016, the Veteran was afforded a second VA examination to assess the severity of his left hip disability.  

* He reported flare-ups, as well as difficulty walking, bending over, and using steps.  Flexion was to 100 degrees, extension was from 0 to 25 degrees, abduction was to 40 degrees, adduction was to 20 degrees, external rotation was to 55 degrees, and internal rotation was to 35 degrees.  

* All ranges of motion exhibited pain.  

* Adduction was not limited such that the Veteran could not cross his legs.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  

* Repetitive use testing resulted in flexion to 90 degrees, extension from 0 to 20 degrees, abduction to 35 degrees, adduction to 15 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  

* The examiner noted that there was additional loss of function or range of motion after three repetitions due to pain and lack of endurance.  Pain and lack of endurance limited functional ability and limited range of motion with repetitive use as follows: flexion to 85 degrees, extension from 0 to 15 degrees, abduction to 30 degrees, adduction to 10 degrees, external rotation to 40 degrees, and internal rotation to 25 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Pain limited functional ability and limited range of motion with flare-ups as follows: flexion to 80 degrees, extension from 0 to 10 degrees, abduction to 25 degrees, adduction to 10 degrees, external rotation to 35 degrees, and internal rotation to 20 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Although the Veteran was not examined immediately after repetitive use over time or during a flare-up, the examiner indicated that the exam was medically consistent with his statements describing any resulting functional loss.  
* The examiner noted less movement than normal as an additional contributing factor of the left hip disability.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  There was no ankylosis of the left hip.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He had not had a total hip joint replacement or any other related surgery.  The Veteran occasionally used a cane to assist with locomotion.  The examiner opined that the disability would affect his ability to stand for long periods of time, walk, jog, climb stairs, or lift heavy objects in an occupational setting, due to pain, stiffness, and limited range of motion.  She noted that the Veteran's medical history and examination results did not show any involvement of restless leg syndrome or any related neurological manifestations involving the left hip.

Turning to an application of the relevant laws and regulations to the facts in this case, a normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2016). 

Diagnostic Code 5250 does not apply because the Veteran has not suffered from ankylosis of the left hip at any time. 

Separate evaluations may be assigned for limitation of flexion and extension of the same joint. VAOPGCPREC 09-04 (September 17, 2004). Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

Under Diagnostic Code 5251, applicable to limitation of extension of the thigh, a maximum 10 percent rating is warranted when extension of the thigh is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016).  The Veteran has been in receipt of this maximum 10 percent evaluation during the period on appeal.  Additionally, throughout the appeal period the extension of the thigh has been limited by pain to no worse than 5 degrees.  Thus, no greater evaluation under this Diagnostic Code is available. 

Under Diagnostic Code 5252, applicable to limitation of flexion of the thigh, a 10 percent rating applies when flexion of the thigh is limited to 45 degrees; a 20 percent rating applies when flexion is limited to 30 degrees; a 30 percent disability rating applies when flexion of the thigh is limited to 20 degrees; and a 40 percent disability rating applies when flexion of the thigh is limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).  In this case, the Veteran has showed left hip flexion limited by pain to no worse than 80 degrees throughout the period on appeal, which is consistent with a noncompensable rating under this Diagnostic Code.  See October 2016 VA Examination.  Thus, even with consideration of additional limitation of range of motion resulting from pain due to flare-ups, the Veteran's left hip disability is not entitled to a compensable rating at any time throughout the appeal period.

Under Diagnostic Code 5253, applicable to impairment of the thigh, a 10 percent rating applies for limitation of rotation of the thigh such that the affected leg cannot toe-out more than 15 degrees; a 20 percent rating applies when adduction of the thigh is limited such that the legs cannot be crossed; and a 30 percent rating applies for limitation of abduction of the thigh when motion is lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).  The Board notes that the Veteran has demonstrated abduction to no less than 25 degrees throughout the appeal period.  Additionally, the Veteran's limitation of external rotation ("toe-out") has never been less than 35 degrees.  Although the Veteran has testified that he experiences pain when crossing his legs, he did not demonstrate an inability to cross his legs due to limitation of adduction at either of the examinations.  Thus, even taking pain into consideration, a compensable rating under Diagnostic Code 5253 is not available. 

Diagnostic Code 5254 does not apply because the Veteran has not suffered from flail joint of the left hip at any time.  Diagnostic Code 5255 does not apply because the Veteran has not suffered from malunion or fracture of the left femur.

In reaching the above conclusions, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements. 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board has considered the effects of weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45 (2016).  Although the Board accepts the Veteran's assertions that his left hip disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his left hip disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings than those discussed above.

Moreover, even if the Veteran's range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board notes examination results indicating a lack of endurance as a result of left hip pain, but does not find that it has been demonstrated to be of such a level of severity as to necessitate a higher disability rating.

In sum, the Veteran's claim of entitlement to a rating in excess of 10 percent for a left hip disability for limitation of extension is denied.   Additionally, entitlement to a compensable rating for limitation of flexion and thigh impairment of the left hip is also denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

1. Entitlement to service connection for bilateral hearing loss is denied.

2. Entitlement to an initial rating in excess of 10 percent for chronic left hip strain, limitation of extension, is denied.

3. Entitlement to a compensable rating for chronic left hip strain, limitation of flexion, is denied.

4. Entitlement to a compensable rating for chronic left hip strain, thigh impairment, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


